Dissenting Opinion by
Judge Crumlish, Jr. :
I must register my disagreement with the action of the Liquor Control Board in refusing the grant of a liquor license for the premises in question. The action of the Board is based on what, at best, could be labeled as a very technical interpretation of the Act.
Doing even further, however, I believe that the action of the lower court in ordering the grant of the license was not contrary to the letter and spirit of the statute. Section 461(c) provides that at least one-third of the bedrooms “be equipped with” a full bathroom and an additional one-third “be equipped with” a half bathroom. The appellees here have provided these facilities but not, according to the Board, where it perceives to be the required location. Using Webster’s Third New International Dictionary and combining the definitions of “equipped” and “with,” we find that “equipped with” means provided with necessary, *603useful or appropriate resources (equipped) alongside or near to (with). The facilities provided by the appellees here are in fact near to the bedrooms. They are on the same floor with the sleeping facilities and they are completely separated from the dining and drinking areas. As such they are adequate within the meaning of §461 and, in my opinion, this interpretation is more attuned to the legislative intent.
The fact that privacy in this modest enterprise may not rise to the standards of a villa in the Algarve is neither a matter for the Board nor the Court’s consideration but is solely for acceptance by the patrons of the hotel who, if their discriminating tastes are offended, may seek commodious accommodations elsewhere.
Accordingly, I respectfully dissent.